DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 19-20, the limitations “the recess has a fixed size”, is not supported in the original specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-9, 11-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claussen et al. (US 5,726,417).
	Regarding claim 1, Claussen discloses 
A welding tool (device for welding, tittle and figs.2-3) comprising: 
a support structure (position device 30, figs.2-3); 
a welding torch (welding element 21, figs.2-3) coupled to the support structure (position device 30) and configured to rotate relative to the support structure (position device 30) [welding element 21 can rotate about axis z’, figs.2-3] about a welding axis (main axis 16’, figs.2-3), wherein the welding axis (main axis 16’) is defined by rotation of the welding torch (welding element 21) relative to the support structure (position device 30); and 
a locating device (grasping element 13, grasping device 12, piston 15’, grasping checks 13a and 13b, figs.2-3) coupled to the support structure (position device 30) and movable between a retracted position and an extended position [retracted position and extended position are when piston 15’ move up and down, figs.2-3], wherein in the extended position an end of the locating device (grasping element 13, grasping device 12, piston 15’, grasping checks 13a and 13b) is closer to the welding axis (main axis 16’) than the retracted position [grasping element 13, grasping device 12, piston 15’, grasping checks 13a and 13b is/are closer to bottom of main axis 16’ when piston 15’ move down, figs.2-3], 
wherein the locating device (grasping element 13) comprises a recess [a recess between grasping checks 13a and 13b, figs.2-3] at an end thereof and is configured such that, when an object (weld-on part 2, figs.2-3) to be welded is positioned at least partially within the recess (recess) of the locating device (grasping element 13, grasping device 12, piston 15’, grasping checks 13a and 13b, figs.2-3) in the extended position, the welding axis (main axis 16’) passes through the object to be welded.


    PNG
    media_image1.png
    480
    349
    media_image1.png
    Greyscale




Regarding claim 3, Claussen discloses 
the locating device (grasping element 13, grasping device 12, piston 15’, grasping checks 13a and 13b, figs.2-3, figs.2-3) is configured to rotate between the retracted position and the extended position [grasping element 13 rotated with respect to the main axis 16’ during piston 15’ moves up and down].

Regarding claim 5, Claussen discloses 
an angle of the welding torch (welding element 21, figs.2-3) relative to the welding axis (main axis 16’) is adjustable [an angle of welding element 21 can be adjusted by moving crosspiece 34].

Regarding claim 6, Claussen discloses 
the support structure (position device 30, figs.2-3) comprises a base (first position element 31, figs.2-3) with a central aperture formed therein [grasping device 12 has a central hole, figs.2-3].

Regarding claim 7, Claussen discloses 
in the extended position, the locating device (grasping element 13, piston 15’, grasping checks 13a and 13b, figs.2-3) extends into the central aperture [grasping device 12 has a central hole, figs.2-3].



Regarding claim 8, Claussen discloses 
the locating device (grasping element 13, piston 15’, grasping checks 13a and 13b, figs.2-3) comprises a first portion (first portion element 31, figs.2-3) coupled to the support structure (position device 30, figs.2-3) and a second portion (piston 15’, figs.2-3) extending at an angle [piston 15’ and first portion element 31 extent with an 0 degree angle, figs.2-3] to the first portion (first portion element 31), and wherein the recess is formed within the second portion (piston 15’).

Regarding claim 9, Claussen discloses 
the locating device (grasping element 13, piston 15’, grasping checks 13a and 13b, figs.2-3) is in the extended position, the second portion (piston 15’, figs.2-3) extends through the central aperture.

Regarding claim 11, Claussen discloses 
the object (weld-on part 2, figs.2-3) to be welded comprises an anchor rod [weld-on part 2 is a rod. It is noted that the phrase “the object to be welded comprises an anchor rod” is an intended use].

Regarding claim 12, Claussen discloses 
a controller (CNC, Col.6, lines 19-22 cited: “…the third positioning unit 33 of welding device 20, which unit is preferably CNC-controlled via the control device of positioning device 30, positions welding-wire tip 21' of welding element 21 into a predefined initial position, e.g …”) configured to implement a method comprising: activating the welding torch (welding element 21, figs.2-3); rotating the welding tool torch (welding element 21) about the welding axis (main axis 16’); and deactivating the welding torch (welding element 21).

Regarding claim 13, Claussen discloses 
the welding tool (device for welding, tittle and figs.-32) is portable by a user [device for welding, tittle and figs.-32 can be carry by a user].

Regarding claim 14, Claussen discloses 
the method further comprises moving the locating device (grasping element 13, piston 15’, grasping checks 13a and 13b, figs.2-3) from the extended position to the retracted position prior to activating the welding torch (welding element 21, figs.2-3) [the user can control the locating device to perform the step].

Regarding claim 15, Claussen discloses 
the method further comprises moving the locating device (grasping element 13, piston 15’, grasping checks 13a and 13b, figs.2-3) from the retracted position to the extended position after deactivating the welding torch (welding element 21, figs.2-3) [the user can control the locating device to perform the step].

Regarding claim 17, Claussen discloses 
the method further comprises, prior to activating the welding torch (welding element 21, figs.2-3), rotating the welding torch (welding element 21) about the welding axis (main axis 16’) [the user can control the welding element 21 to perform the step].

Regarding claim 18, Claussen discloses 
the controller (CNC, Col.6, lines 19-22 cited: “…the third positioning unit 33 of welding device 20, which unit is preferably CNC-controlled via the control device of positioning device 30, positions welding-wire tip 21' of welding element 21 into a predefined initial position, e.g …”) comprises: circuitry; or a processor communicative with memory having stored thereon computer program code configured when executed by the processor to cause the processor to implement the method [CNC is inherently has a circuitry, a processor, a memory and a computer program code].

Regarding claim 19, Claussen discloses 
during moving of the locating device (grasping element 13) from the extended position (piston 15’ down) to the retracted position (piston 15’ up), the recess has a fixed size [a recess between grasping checks 13a and 13b, figs.2-3, is a fixed size].

Regarding claim 20, Claussen discloses 
during moving of the locating device (grasping element 13) from the retracted position (piston 15’ up) to the extended position (piston 15’ down), the recess has a fixed size [a recess between grasping checks 13a and 13b, figs.2-3, is a fixed size].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of AIA  35 U.S.C. 103(c) and potential AIA  35 U.S.C. 102(e), (f) or (g) prior art under AIA  35 U.S.C. 103.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al. (US 5,726,417)
Regarding claim 2, Claussen discloses substantially all the features as set forth in claim 1 above, such as a recess but does not disclose a recess comprises a triangular shape.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a recess of Claussen that comprises a triangular shape as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Claussen et al. (US 5,726,417), in view of Aoyama et al. (US 6,768,082 B2)
Regarding claim 4, Claussen discloses substantially all the features as set forth in claim 1 above, such as a welding tool and a work surface, but does not disclose one or more magnets.
Aoyama discloses a welding device (parts welding device, fig.1) comprising one or more magnets (magnets (permanent magnets) 25, fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a welding tool of Claussen, by including one or more magnets, as taught by Aoyama, in order to secure a welding tool to a work surface.


    PNG
    media_image2.png
    321
    365
    media_image2.png
    Greyscale

Regarding claim 10, Claussen discloses substantially all the features as set forth in claim 8 above, such as a first portion and a second portion, but does not disclose a second portion comprises a first member extending at an angle to the first portion and a second member extending at an angle to the first member, wherein the recess is formed within the second member, and wherein, when the locating device is in the extended position, the second member extends perpendicular to the welding axis.
Aoyama discloses a welding device (parts welding device, fig.1) comprising a second portion (air cylinder 20, fig.2) comprises a first member (piston rod 21, fig.2) extending at an angle to a first portion (supporting plate 13, fig.2) and a second member (receiving plate 22, fig.2) extending at an angle to the first member (piston rod 21), wherein a recess (receiving plate 22 has a recess, fig.2) is formed within the second member (receiving plate 22), and wherein, when the locating device (supporting plate 13, air cylinder 20, fig.2) is in the extended position, the second member (receiving plate 22) extends perpendicular to a welding axis [at least a surface of a receiving plate 22 perpendicular to a vertical axis, fig.2].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a locating device of Claussen by using a second portion comprises a first member extending at an angle to a first portion and a second member extending at an angle to the first member, wherein the recess is formed within the second member, and wherein, when a locating device is in the extended position, the second member extends perpendicular to a welding axis, as taught by Aoyama, in order to make a welding process effectively.

    PNG
    media_image3.png
    418
    504
    media_image3.png
    Greyscale


Regarding claim 16, Claussen discloses substantially all the features as set forth in claim 14 above, such as a locating device and a support structure, but does not disclose one or more magnets comprised in the support structure.
Aoyama discloses a welding device (parts welding device, fig.1) comprising one or more magnets (magnets (permanent magnets) 25, fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a support structure of Claussen, by including one or more magnets, as taught by Aoyama, in order to moving the locating device from the extended position to the retracted position, activating one or more magnets comprised in the support structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10792749. 
Present Application 17007791
U.S. Patent No. 10792749
1. A welding tool comprising: a support structure; a welding torch coupled to the support structure and configured to rotate relative to the support structure about a welding axis, wherein the welding axis is defined by rotation of the welding torch relative to the support structure; and a locating device coupled to the support structure and movable between a retracted position and an extended position, wherein in the extended position an end of the locating device is closer to the welding axis than in the retracted position, wherein the locating device comprises a recess at the end and is configured such that, when an object to be welded is positioned at least partially within the recess of the locating device in the extended position, the welding axis passes through the object to be welded.

2. The welding tool of claim 1, wherein the recess comprises a triangular shape.

3. The welding tool of claim 1, wherein the locating device is configured to rotate between the retracted position and the extended position.

4. The welding tool of claim 1, wherein the support structure comprises one or more magnets for securing the welding tool to a work surface.

5. The welding tool of claim 1, wherein an angle of the welding torch relative to the welding axis is adjustable.

6. The welding tool of claim 1, wherein the support structure comprises a base with a central aperture formed therein.

7. The welding tool of claim 6, wherein, in the extended position, the locating device extends into the central aperture.

8. The welding tool of claim 1, wherein the locating device comprises a first portion coupled to the support structure and a second portion extending at an angle to the first portion, and wherein the recess is formed within the second portion.

9. The welding tool of claim 8, wherein, when the locating device is in the extended position, the second portion extends through the central aperture.

10. The welding tool of claim 8, wherein the second portion comprises a first member extending at an angle to the first portion and a second member extending at an angle to the first member, wherein the recess is formed within the second member, and wherein, when the locating device is in the extended position, the second member extends perpendicular to the welding axis.

11. The welding tool of claim 1, wherein the object to be welded comprises an anchor rod.

12. The welding tool of claim 1, further comprising a controller configured to implement a method comprising: activating the welding torch; rotating the welding torch about the welding axis; and deactivating the welding torch.

13. The welding tool of claim 1, wherein the welding tool is portable by a user.

14. The welding tool of claim 12, wherein the method further comprises moving the locating device from the extended position to the retracted position prior to activating the welding torch.

15. The welding tool of claim 12, wherein the method further comprises moving the locating device from the retracted position to the extended position after deactivating the welding torch.

16. The welding tool of claim 14, wherein the support structure comprises one or more magnets for securing the welding tool to a work surface, and wherein the method further comprises, prior to moving the locating device from the extended position to the retracted position, activating the one or more magnets.

17. The welding tool of claim 12, wherein the method further comprises, prior to activating the welding torch, rotating the welding torch about the welding axis.

18. The welding tool of claim 12, wherein the controller comprises: circuitry; or a processor communicative with memory having stored thereon computer program code configured when executed by the processor to cause the processor to implement the method.

19. The welding tool of claim 14, wherein, during the moving of the locating device from the extended position to the retracted position, the recess has a fixed size.

20. The welding tool of claim 15, wherein, during the moving of the locating device from the retracted position to the extended position, the recess has a fixed size.

1. A welding tool comprising: a support structure comprising one or more magnets for securing the welding tool to a work surface; a welding torch coupled to the support structure and configured to rotate relative to the support structure about a welding axis, wherein the welding axis is defined by rotation of the welding torch relative to the support structure; a locating device coupled to the support structure and movable between a retracted position and an extended position in which the locating device extends toward the welding axis, wherein in the extended position an end of the locating device is closer to the welding axis than in the retracted position, wherein the locating device comprises a recess at the end and is configured such that, when an object to be welded is positioned at least partially within the recess of the locating device in the extended position, the welding axis passes through the object to be welded; and a controller, comprising at least one of a processor and circuitry, configured to implement a method comprising: activating the one or more magnets; moving the locating device from the extended position to the retracted position; activating the welding torch; rotating the welding torch about the welding axis; and deactivating the welding torch.

2. The welding tool of claim 1, wherein the recess comprises a triangular shape.

3. The welding tool of claim 1, wherein the locating device is configured to rotate between the retracted position and the extended position.

4. The welding tool of claim 1, wherein an angle of the welding torch relative to the welding axis is adjustable.

5. The welding tool of claim 1, wherein the support structure comprises a base with a central aperture formed therein.

6. The welding tool of claim 5, wherein, in the extended position, the locating device extends into the central aperture.

7. The welding tool of claim 1, wherein the locating device comprises a first portion coupled to the support structure and a second portion extending at an angle to the first portion, and wherein the recess is formed within the second portion.

8. The welding tool of claim 7, wherein, when the locating device is in the extended position, the second portion extends through a central aperture.

9. The welding tool of claim 7, wherein the second portion comprises a first member extending at an angle to the first portion and a second member extending at an angle to the first member, wherein the recess is formed within the second member, and wherein, when the locating device is in the extended position, the second member extends perpendicular to the welding axis.

10. The welding tool of claim 1, wherein the object to be welded comprises an anchor rod.

11. The welding tool of claim 1, wherein the welding tool is portable by a user.

12. The welding tool of claim 1, wherein the moving of the locating device from the extended position to the retracted position occurs prior to activating the welding torch.

13. The welding tool of claim 12, activating of the one or more magnets occurs prior to moving the locating device from the extended position to the retracted position.

14. The welding tool of claim 1, wherein the method further comprises moving the locating device from the retracted position to the extended position after deactivating the welding torch.

15. The welding tool of claim 1, wherein the method further comprises, prior to activating the welding torch, rotating the welding torch about the welding axis.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of U.S. Patent No. 10792749 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of U.S. Patent No. 10792749.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
08/20/2022